JPMorgan Chase Bank, s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 25, 2015

                                   No. 04-14-00342-CV

                                Richard A. RODRIGUEZ,
                                        Appellant

                                            v.

                          JPMORGAN CHASE BANK, N.A.,
                                  Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000-CI-12923
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on February 27, 2015.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court